PER CURIAM.
Affirmed. The standard of review of an order denying attorney’s fees requested under section 772.104, Florida Statutes (1987), is whether the trial court abused its discretion. See Foreman v. E.F. Hutton & Co., Inc., 568 So.2d 531, 532 (Fla. 3d DCA 1990). Upon our review of the record in this case and the court’s extensive order, we conclude that appellant has not shown any abuse of discretion. The trial judge conducted all of the proceedings in this case through five years of litigation including a lengthy trial. He clearly has the better vantage point to assess the factual issues involving credibility and weight of the evidence. His order exhibits careful consideration of appellant’s claims.
GUNTHER, BOBBY W., STONE, BARRY J., and WARNER, MARTHA C., Associate Judges, concur.